DETAILED ACTION
This communication is responsive to Applicant’s amendment for application 16/459,069 dated 2 May 2022, responding to the 3 February 2022 Office Action provided in the rejection of claims 1-20, wherein claims 1, 3-4, 7, and 9-10 have been amended.
The prior art rejections as presented in the previous Office action have been withdrawn in light of Applicant’s arguments and the amendments to the claims.
Claims 1-20 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 11 to “decrease, at a first time, the amount of the resources to which the virtual container has access; increase, at a second time different from the first time, the amount of the resources to which the virtual container has access; decrease, at a third time after the first time and the second time, the amount of the resources on the server to which the virtual container has access to less than he minimum size” in conjunction with the rest of the limitations of the claim. Further, the prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 14 wherein “the virtual machine is a certain type of virtual machine and the server does not include another virtual machine of a same type as the virtual machine” in conjunction with the rest of the limitations of the claim.
These claimed limitations are not present in the prior art of record and would not have been obvious.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 1, the claim indicates that a subset of available resources are allocated to other VMs, however, the next limitation indicates granting the VM access to all the available resources. It is unclear if the VM still has access to the available resources allocated to the other VM. The specification does not provide provided clarification, stating that “At least a subset of the resources may be available resources. The method may also include granting the virtual machine access to an amount of the available resources, changing an amount of the resources to which the virtual machine has access, and terminating the virtual machine when the amount of the resources to which the virtual machine has access is less than a minimum amount” (see instant specification paragraph [0005]). Applicant is requested to clarify the claim language.
The remaining claims, not specifically mentioned, are rejected for similar reasons as recited with regard to their base claim above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 2014/0165060 (Muller et al. – Hereinafter Muller) teaches a resource reclaimer that identifies potentially inactive, unused resource by reviewing logs indicating the last time that a virtual machine was powered on, the last time that a virtual machine was remotely access, the amount of system resources consumed, etc.; paragraph [0037].
U.S. 9,176,764 (Jorgensen, Atle Normann – Hereinafter Jorgensen) teaches utilizing unused resource capacity of resources which have been allocated to virtual machines that are in idle time intervals; col.1 lines {19}-{38}.
U.S. 2019/0245757 (Myer et al. – Hereinafter Meyer) teaches a placement protocol that takes as input (1) the number of virtual machines that are currently running on the rack, (2) the remaining (e.g., unused) resources (e.g., unused memory, unused vCPU's or CPU's) for each server on the rack, (3) the number of virtual machines required to support the requested service, and (4) the resources needed for the virtual machines required to support the requested service (e.g., the memory and number of vCPU's needed to spin up the virtual machines on the rack); paragraph [0113].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.L/            Examiner, Art Unit 2196               

/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196